 

Exhibit 10.6

 

DEVELOPMENT AGREEMENT

 

THIS DEVELOPMENT AGREEMENT, made and entered into as of this 30th day of
October, 2015, by and between BR-TBR LAKE BOONE NC OWNER, LLC, a Delaware
limited liability company (hereinafter referred to as “Owner”), and TRIBRIDGE
RESIDENTIAL DEVELOPMENT, LLC, a Georgia limited liability company (hereinafter
referred to as “Developer”).

 

WITNESSETH:

 

WHEREAS, Owner is the owner of those certain tracts or parcels of land located
lying and being in the City of Raleigh, Wake County, North Carolina being more
particularly described on Schedule "A" attached hereto and by this reference
made a part hereof (the “Property”);

 

WHEREAS, Owner is desirous of engaging Developer as an independent contractor
for the purpose of performing the Development Work (defined herein) upon the
terms, conditions and covenants herein described; and

 

WHEREAS, Developer is desirous of performing the Development Work as an
independent contractor of Owner.

 

NOW, THEREFORE, for and in consideration of the above premises, the sum of Ten
Dollars ($10.00) in hand paid by each party to the other, and the mutual
promises, obligations and agreements contained herein, Owner and Developer,
intending to be legally bound, do hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

“Affiliate” means with respect to any Person, (i) any relative of the Person in
question, if such Person is an individual, or (ii) any other Person directly or
indirectly controlled by, controlling or under common control with the Person in
question (whether directly or indirectly through one or more intermediaries), or
(iii) any shareholder, member or partner of any Person described in (ii) above.
For the purpose of this definition, “control” means the possession, directly or
indirectly, of the power to decide, affirmatively (by direction) or negatively
(by veto), management and policies, whether through the ownership of voting
securities or by contract or otherwise.

 

“Agreement” shall mean this Development Agreement, together with all amendments
hereto, all exhibits attached hereto and all other instruments and documents
incorporated herein by reference.

 

“Architect” shall mean the architect engaged by Owner in connection with the
design and construction of the Project.

 

 

 

 

“Architect’s Contract” shall mean the architect’s contract entered into by Owner
and Architect providing for the plans, drawings, specifications, contract
administration and related materials necessary or appropriate for the
construction of the Project.

 

“BR Investor” shall mean BR Lake Boone JV Member, LLC, a Delaware limited
liability company.

 

“Budget Category” shall mean the line item categories of costs and/or expenses
set forth on Exhibit A attached hereto and by this reference made a part hereof.

 

“Business Day” means a day which is not a Saturday or Sunday or a legally
recognized public holiday in the United States of America, the State of New York
or the State of North Carolina.

 

“Completion Date” shall mean, with respect to the Development Work, the date
upon which the last of the following shall have occurred: (i) the construction
and equipping of the Project shall have been substantially completed in
accordance with the Architect’s Contract and the Construction Contract
(inclusive of landscaping plans, to the extent that landscaping can feasibly be
installed due to the season), including completion of all punch list items, as
evidenced by a certificate to such effect from the Architect and the Specialists
and Consultants (exclusive, however, of any interior designer), provided,
however, that punch list items which in the aggregate do not exceed $100,000
(exclusive of seasonal landscaping work) shall be deemed completed for the
purpose of this requirement, (ii) all required utilities are available, (iii)
all permits for the construction and equipping of the Project have been issued,
and (iv) a certificate of occupancy has been issued with respect to the Project
by the appropriate governmental authority.

 

“Construction Contract” shall mean that certain Construction Agreement, as may
be modified, between the Owner and Contractor for the construction of the
Project in a form to be approved by and executed by Owner.

 

“Construction Lender” shall mean any lender making a Construction Loan.

 

"Construction Loan" shall mean that certain loan, by and between Owner and any
lender, secured by the Project, for the purpose of financing the Project.

 

“Contractor” shall mean such general contractor(s) as may be recommended by
Developer and approved and retained by Owner from time to time to construct the
Project.

 

“Developer” shall have the meaning set forth in the Preamble.

 

“Development Budget” shall mean the final budget, approved by Owner and the
Construction Lender for the Project, of all expenses estimated and projected to
be incurred with respect to the planning, design, development and construction
of the Development Work, as such initial budget may, from time to time, be
amended in accordance with this Agreement. A preliminary budget is attached
hereto as Exhibit D; provided, however, the preliminary budget is for
illustrative purposes only and shall not govern with respect to this Agreement.

 

 2 

 

 

“Development Consultant” shall mean the development consultant to the extent
selected by BR Investor to the extent contemplated in the LLC Agreement to
monitor and review, on behalf of Owner at Owner’s expense, the construction and
development of the Project. For avoidance of doubt, if BR Investor fails to
select a Development Consultant, then there shall be no Development Consultant.

 

“Development Costs” shall mean all costs set forth on the Development Budget and
incurred in connection with the Development Work.

 

“Development Fee” shall mean the fee payable by Owner to Developer pursuant to
the provisions of Section 11.1 of this Agreement with respect to the Development
Functions.

 

“Development Functions” shall mean those obligations, responsibilities and
functions of Developer set forth in this Agreement.

 

“Development Period” shall mean the period commencing on the date hereof and
terminating on the date upon which Final Completion is achieved.

 

“Development Work” shall mean the work described on Exhibit B attached hereto
and by reference made a part hereof.

 

“Development Work Control Report” shall have the meaning set forth in Section
6.2 hereof.

 

“Draw Request” shall have the meaning set forth in Section 6.2 hereof.

 

“Event of Default” shall mean any one or more of the events described in Section
12.4 of this Agreement.

 

“Final Completion” shall have the meaning set forth in the Construction
Contract, or if such term is not defined in the Construction Contract, the
corresponding definition in the Construction Contract applicable to the
satisfaction of all construction related obligations and meeting the
requirements for the final release of all retainage thereunder.

 

“Force Majeure” shall mean acts of God, war, riots, civil insurrections,
hurricanes, tornados, floods, earthquakes, epidemics or plagues, acts or
campaigns of terrorism or sabotage, interruptions to domestic or international
transportation, trade restrictions, delays caused by any governmental or
quasi-governmental entity, shortages of materials, natural resources or labor,
labor strikes, governmental prohibitions or regulations including administrative
delays in obtaining building permits, inability to obtain materials, delay by
any utility provider to install or restore utility services at the Project, or
any other cause beyond the reasonable control of the Developer.

 

“Key Persons” shall have the meaning set forth in Section 3.3 hereof.

 

 3 

 

 

“LLC Agreement” shall mean that certain Operating Agreement of Venture dated on
or about the date hereof, as the same may be amended from time to time.

 

“Members” shall mean the members of the Venture as defined in the LLC Agreement.

 

“Monthly Draw Package” shall have the meaning set forth in Section 6.2.1 hereof.

 

“Monthly Financial Reporting Package” shall have the meaning set forth in
Section 6.2 hereof.

 

“Monthly Reports” shall have the meaning set forth in Section 6.2 hereof.

 

“Owner” shall have the meaning set forth in the Preamble.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, trust, real estate investment trust, unincorporated association, joint
stock company or other entity or association.

 

“Plans and Specifications” shall mean the plans and specifications with respect
to the Project approved in writing by Owner, including, without limitation, the
plans and specifications more particularly described on Exhibit C attached
hereto and by reference made a part hereof.

 

“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate” and, if such prime rate is not
available, a rate of interest which is a reasonable substitute therefor as
mutually agreed to by Owner and Developer.

 

“Project” shall mean the demolition of the existing buildings and construction
of the apartment project and associated site work intended to be completed upon
the Property as a result of the Development Work.

 

“Project Development Schedule” shall have the meaning set forth in Section
3.2.1(m) hereof.

 

“Property” shall have the meaning set forth in the Recitals.

 

“Property Manager” shall mean the management agent selected by the Owner to
provide property management services in respect of the Project.

 

“Specialists and Consultants” shall have the meaning set forth in Section
3.2.1(b) hereof.

 

“Term” shall have the meaning set forth in Section 12.1 hereof.

 

 4 

 

 

"Venture" shall mean BR-TBR LAKE BOONE NC VENTURE, LLC, a Delaware limited
liability company.

 

ARTICLE 2
ENGAGEMENT OF DEVELOPER

 

2.1         Engagement. Owner hereby engages Developer as the exclusive
development manager with respect to the Development Work during the Term of this
Agreement as provided herein, for the purpose of managing, arranging,
supervising and coordinating the planning, design, permitting, scheduling,
construction and completion of the Development Work, all in accordance with and
subject to the terms, conditions and limitations herein set forth. Developer
hereby accepts such engagement and hereby agrees to diligently perform its
duties and the Development Functions hereunder, which performance shall be
carried out in a manner at least equal to the standard of care and quality of
services rendered by the leading and most reputable companies performing the
same or similar type professional services in connection with institutional
grade multifamily apartments in the area of the Property. Developer further
agrees to apply commercially reasonable business practices in the performance of
its duties hereunder, and to comply with all laws and regulations applicable
thereto.

 

2.2         Relationship. With respect to Owner, Developer shall at all times be
an independent contractor. No provision hereof shall be construed to constitute
Developer or any of its officers or employees as an employee or employees of
Owner, nor shall any provision of this Agreement be construed as creating a
partnership or joint venture between Developer and Owner. Neither Owner nor
Developer shall have the power to bind the other party except pursuant to the
terms of this Agreement. This Agreement is not intended to provide or create any
agency relationship between Owner and Developer, and Developer shall have no
right or authority, express or implied, to commit or otherwise obligate Owner in
any manner whatsoever, except as expressly provided herein, and Developer agrees
that it shall not hold itself out as having authority to act on behalf of Owner
in any manner, except as expressly provided herein.

 

ARTICLE 3
RESPONSIBILITIES OF DEVELOPER

 

3.1         General Responsibility. Developer’s general responsibility hereunder
as Owner’s development manager shall be to manage, arrange, supervise and
coordinate, in all respects, the planning, design, construction, leasing, and
completion of the Development Work.

 

3.2         Development Functions. In discharging its general responsibility
hereunder with respect to the Development Work, Developer shall perform and
discharge the specific responsibilities set forth in this Section 3.2, subject
to the terms of this Agreement.

 

3.2.1         Pre-Development Phase. During the pre-development phase of the
Development Work, Developer’s responsibilities will include, without limitation,
the following:

 

 5 

 

 

(a)         Preparing and refining the Development Budget, the initial draft of
which is attached to this Agreement as Exhibit D and which shall be finalized
prior to the Closing of the Construction Loan and approved by the Construction
Lender. The final Development Budget shall be that version attached to the
executed Construction Loan Agreement between Owner and the Construction Lender.
The Development Budget shall be broken down into such major categories as Owner
may request of Developer, including without limitation, estimated costs of
procuring and maintaining entitlements and other permits, design costs,
demolition costs, construction costs (both hard and soft costs), marketing
costs, project administration costs, financing costs and contingencies, but in
all respects separated as between the items constituting “hard costs” and the
items constituting “soft costs”, as the same is approved by the Construction
Lender. Developer shall be responsible for arranging a commercially reasonable
guaranteed maximum price contract for the Project, subject to BR Investor’s
consent, same not to be unreasonably withheld, and consent of any Construction
Lender.

 

(b)         Recommending to Owner planning, architectural, engineering,
demolition, interior design and other specialists and consultants for the
Development Work (collectively, the “Specialists and Consultants”), coordinating
the process for the selection by Owner of such Specialists and Consultants for
the Development Work (including a competitive bidding process), reviewing and
analyzing proposals from such Specialists and Consultants, and, following
approval thereof by Owner, preparation and/or review and evaluation of proposed
contracts between Owner and such Specialists and Consultants, and the
negotiation of such proposed contracts (it being understood that all contracts
shall be signed by Owner and, therefore, are subject to Owner’s prior approval);

 

(c)         Assisting Owner in establishing the design criteria of the
Development Work;

 

(d)         Supervising the preparation of boundary and topographic surveys of
the Property or applicable portions thereof;

 

(e)         Supervising the preparation of environmental site assessments and
geotechnical reports of the Property to the extent not yet prepared by or on
behalf of Owner by Developer;

 

(f)         Supervising the preparation of site plans showing the location of
roads, utilities, buildings, parking areas and other improvements to be
constructed in connection with the Development Work;

 

(g)         Supervising the preparation of preliminary drawings and
specifications in accordance with the approved design criteria;

 

(h)         Defining the concept for the proposed Project including, without
limitation, uses, sizes, physical arrangements and utility requirements;

 

 6 

 

 

(i)          Analyzing the entitlements required for the proposed Project
including zoning, parking requirements, traffic studies, site plan approvals,
wetlands permits, DOT access permits, resubdivision requirements, offsite
improvements, environmental approvals, etc.;

 

(j)          If applicable, analyzing major tenant restrictions in the
supplemental agreements, leases, and other documents pertaining to the Project;

 

(k)         Assessing the potential tenants, rents, leasing pace, tenant
concessions, and other enticements to tenants;

 

(l)          Preparing preliminary financial analyses of the proposed Project
and recommending whether the proposed Project has sufficient probability of a
successful implementation to warrant continuing with the Development Work; and

 

(m)        Prepare for Owner’s and Construction Lender’s review and approval a
detailed project development schedule for the Project (“Project Development
Schedule”), including subcategories for permitting, design, demolition and
construction of the Project. The Project Development Schedule shall be reviewed
by Developer and updated on a regular basis by the Contractor and any revisions
will be promptly submitted to Owner and the Construction Lender for review and
approval.

 

3.2.2         Design Development Phase. During the design development phase of
the Development Work, which shall continue after commencement of the
construction phase as to those elements of the Development Work for which final
Plans and Specifications, final Development Budget items, and final changes to
the Construction Contract have not then been approved by Owner, Developer shall
coordinate with Owner, Development Consultant and with the Architect and the
Specialists and Consultants, to obtain final drawings and specifications
(including mock-ups and color samples) acceptable to Owner, and Developer’s
responsibilities will include, without limitation, the following:

 

(a)         Securing, on Owner’s behalf, the necessary entitlements and any
easements or rights required over adjoining property from the owner(s) thereof
to construct (and operate) the proposed Project (all such easements,
entitlements and terms thereof are subject to Owner’s prior written approval);

 

(b)         Cooperating and coordinating with the Property Manager;

 

(c)         Confirming leasing assumptions, construction costs, offsite
improvement costs, and other costs to implement the Project;

 

(d)         Preparing a recommendation to proceed or not proceed with the
construction phase of the Development Work;

 

(e)         Reviewing, commenting on and coordinating changes in preliminary
design and working drawings, specifications and site plans that are requested by
Owner or Development Consultant;

 

 7 

 

 

(f)          Working with Owner, Development Consultant and with the Architect
and the other Specialists and Consultants to enhance compatibility of
architectural drawings with other elements of the Development Work such as
interior design;

 

(g)         Preparing a description of standard interior finishes for the
interior of the Development Work, together with a proposed budget for the
installation of such finishes, for Owner’s approval;

 

(h)         Obtaining cost estimates from Specialists and Consultants and/or
contractors and preparing revisions to the Development Budget for the
construction phase in light of design development;

 

(i)          Advising Owner and Development Consultant with respect to preferred
construction methods;

 

(j)          With the Architect and other appropriate Specialists and
Consultants, undertaking cost analysis, value engineering and constructability
reviews for the Project and evaluating design alternatives;

 

(k)         Coordinating the finalization and approval by Owner of final
drawings and specifications, including landscaping plans, mechanical and
electrical drawings, architectural appearance, and interior design schemes for
common areas;

 

(l)          Preparing and/or reviewing and evaluating agreements with
Contractor, which agreements may require Contractor or specified major
subcontractors to furnish payment and performance bonds for work on the
Development Work, if such requirement is requested in writing by Owner or
Development Consultant, and, if requested by Owner or Development Consultant,
negotiating such agreements (it being understood that all agreements with the
Contractor shall be signed by Owner and, therefore, subject to Owner’s prior
approval);

 

(m)        Administering and overseeing the selection by Contractor of major
subcontractors and others as appropriate for construction of any improvements
Owner authorizes to be constructed on the Development Work;

 

(n)         Obtaining, through Contractor and Developer and on behalf of Owner,
all building, development, demolition and other permits and governmental
approvals necessary to commence construction of the Development Work.

 

3.2.3         Construction Phase. Once construction of the Development Work
commences, Developer will serve as a general construction consultant, and
Developer’s responsibilities with respect to the Development Work will include,
without limitation, the following:

 

 8 

 

 

(a)         Making visits to the job site as and when necessary to perform its
obligations pursuant to, and in accordance with, the terms of this Agreement to
review the work and progress of construction with Contractor and with the
Architect and the other Specialists and Consultants, including, without
limitation, observing Contractor’s final testing, start-up and initial
operation, which initial operation shall be in good working order, of all
utilities, operational systems and equipment. Developer shall oversee the
testing and delivery of all building systems in consultation with Owner to
ensure complete working operation prior to acceptance by the Owner;

 

(b)         Consulting with Owner and Development Consultant regarding proposed
changes and modifications to the Plans and Specifications which are material in
nature (i.e. which will result in increases to the Development Budget of more
than $75,000 per change, and $350,000 in the aggregate, provided, however, that
for any changes and modifications that do not reach such levels Developer may
implement such changes at its discretion), obtaining Owner’s written approval,
subject to Section 4.1, as a condition of implementation of any changes and
modifications, coordinating issuance of change orders if and when changes as
described above are approved in writing by Owner, Contractor, and other
necessary parties;

 

(c)         Responding promptly (and in writing if requested) to any questions
from Owner and/or Development Consultant regarding the work or progress of
construction, construction methods, scheduling, and the like;

 

(d)         Coordinating the turnover of portions of the Development Work as and
when the same are appropriately completed, including performing walk-throughs to
identify punch list items and timely ensuring the follow through completion of
all such punch list items;

 

(e)         Coordinating, overseeing and managing in a commercially reasonable
and efficient manner all efforts by all appropriate parties to complete the
Development Work in accordance with the Plans and Specifications thereof and
within the Project Development Schedule, as the same may be amended from time to
time with the approval of all necessary parties, such efforts to include,
without limitation, assisting in the scheduling of inspections and the
preparation and timely disposition of all punch lists;

 

(f)          Coordinating, overseeing and managing in a commercially reasonable
and efficient manner all efforts by all appropriate parties to timely complete
the punch list items identified by Development Consultant, Owner, Architect,
Specialists and Consultants, Contractor and Developer;

 

(g)         Managing compliance by Contractor with the Construction Contract,
including, without limitation, monitoring insurance certificates of the
Contractor and all subcontractors, submission of applications for payment and
supporting documentation;

 

 9 

 

 

(h)         Causing the Contractor to maintain at the Project site for Owner and
Development Consultant one record copy of all contracts, drawings,
specifications, addenda, change orders and other modifications, in good order
and marked currently in readable form to record changes and selections made
during construction, and in addition, approved shop drawings, product data,
samples and similar required submittals. Developer shall further cause the
Contractor to maintain records, in duplicate, of principal building layout
lines, elevations of the bottom of the footings, floor levels and key site
elevations certified by a qualified surveyor or professional engineer. All such,
and all other, project and construction related documents shall be always
available to Owner for inspection and shall be copied for Owner by Developer at
Owner’s expense on reasonable written notice;

 

(i)          Arranging for the delivery, storage, protection and security of
Owner-purchased materials, systems and equipment that are a part of the Project
until such items are incorporated into the Project;

 

(j)          Facilitating and implementing in a commercially reasonable and
expedient manner all close-out duties to complete the Development Work;

 

(k)         Obtaining, or causing the Contractor to obtain, on behalf of Owner,
a permanent certificate of occupancy (or other appropriate and necessary
governmental permission to occupy) with respect to the portions of the
Development Work which will require the same;

 

(l)          Obtaining all final warranties (and all related documentation), to
the extent provided for in the Construction Contract from Contractor and any
subcontractors with respect to the Development Work and construction of the
Project and all materials provided in connection therewith for the benefit of
Owner, and using commercially reasonable efforts to obtain from Architect
certified documentation that construction of all Development Work has been
completed in accordance with the Plans and Specifications; and

 

(m)        Subject in all cases to the approval of the Owner and the
Construction Lender under the Construction Loan, facilitating and implementing
the process of submitting Draw Requests for approvals, collecting and providing
all applicable back up and documentation necessary for such Draw Requests to be
processed by the Construction Lender in accordance with the terms of the
Construction Loan and overseeing the proper expenditure or distribution of all
such funds to the parties entitled thereto once released by the Construction
Lender or Owner for purposes of paying such related expenses. Developer shall be
responsible for all associated accounting and record keeping on behalf of Owner
with respect to any Draw Requests and fund disbursements, and in connection
therewith shall provide contemporaneous notices to the Owner of any Draw
Requests submitted in connection with the Development Work and the construction
of the Project along with copies of all documentation submitted in connection
with any Draw Request and any disbursements from the Construction Lender related
thereto. Developer will further cooperate with Owner in providing complete
access (upon reasonable written notice) to all associated records of Developer
in connection therewith, at Owner’s cost.

 

 10 

 

 

3.2.4         All Phases. During all phases of the Development Work, Developer’s
responsibilities will include, without limitation, the following:

 

(a)         Providing Owner and Development Consultant with the Monthly Reports
as provided in Section 6.2 hereof so as to keep Owner fully apprised of the
progress of development;

 

(b)         Preparing and submitting to Owner and Development Consultant
supplements and refinements to the Development Budget for Owner’s approval as
development of the Development Work moves through its various phases to
completion;

 

(c)         Monitoring the Project Development Schedule and the progress of
development and construction of the Project in comparison thereto;

 

(d)         Notifying Owner and Development Consultant of any actual or
anticipated change in the Project Development Schedule of which Developer
becomes aware, including promptly advising Owner of any delays in the Project
Development Schedule and the reasons for any such delay;

 

(e)         Recommending to Owner and Development Consultant any application of
contingency (which application of contingency shall be subject to Owner’s prior
written approval);

 

(f)         Advising Owner with respect to obtaining any variances or rezoning
of such portion of the land included within the Development Work as are
necessary or appropriate to cause the Development Work to be in compliance with
applicable codes, laws, regulations and ordinances. Upon receipt of Owner’s
written approval, make or agree to any changes to the site-plan, subdivision or
zoning of the Development Work or any portion thereof;

 

(g)         Advising Owner with respect to (1) all dealings with all
governmental authorities who have control over the development of the
Development Work and the construction of all improvements, and (2) the contest
by Owner of any law, regulation or rule which Owner deems to adversely affect
the Development Work;

 

(h)         Coordinating and managing the performance of Contractor, the
Architect and the other Specialists and Consultants under their respective
contracts with Owner and giving or making Owner’s instructions, requirements and
approvals provided for in such contracts after obtaining Owner’s written
approval with respect thereto;

 

 11 

 

 

(i)          Using commercially reasonable and diligent efforts to resolve and
settle any conflict among Contractor, the Architect and the Specialists and
Consultants and keeping Owner and Development Consultant fully informed with
respect to such conflicts and settlement discussions;

 

(j)          Assisting Owner and Development Consultant with respect to Owner’s
negotiations with all applicable utility companies, whether governmental or
otherwise, for the installation of all applicable utility services to the
Project on a timely basis, with Owner bearing the cost of all required utility
deposits and costs of installation;

 

(k)         Organizing and coordinating a schedule of monthly draw meetings or
teleconferences to be attended by Developer, Owner and Development Consultant,
which such schedule shall set forth the dates on which the monthly draw meetings
will be held;

 

(l)          Reviewing applications for payment submitted by Contractor and
other Specialists and Consultants and preparing documentation for all requests
for payments from Owner, in form and content sufficient to permit Owner and
Development Consultant to determine the appropriateness of such payments;

 

(m)        Coordinating the performance of any tests and inspections required by
any Construction Lender or governmental authority;

 

(n)         Subject to the terms of this Agreement, taking whatever actions are
appropriate to accomplish completion of the Development Work in accordance with
the Project Development Schedule, within the approved Development Budget, and in
accordance with standards and specifications approved by Owner and in compliance
with the Plans and Specifications and applicable law;

 

(o)         Subject to the terms of this Agreement, using reasonable efforts to
comply or cause compliance by the appropriate party with the Owner’s obligations
relating to the development of the Project undertaken by Owner in any written
agreement (including loan agreements, mortgages and leases) and notifying Owner
and Development Consultant promptly in the event Developer becomes aware of any
noncompliance;

 

(p)         In addition to, and in furtherance of, the obligations under
subparagraph 3.2.3 (m) above, sending to Owner and Development Consultant the
Monthly Draw Package and, at Owner's request, copies of all notices received by
Developer from the Architect, Contractor, the Specialists and Consultants and
governmental authorities;

 

(q)         Advising Owner with respect to any master planning issues relating
to the Development Work, including, but not limited to, traffic planning issues,
historic preservation issues, aesthetic issues relating to buildings and sites,
and building occupancy criteria issues;

 

 12 

 

 

(r)          Timely filing on behalf of, and as agent for, Owner any notices of
completion required or permitted to be filed and taking such action as may be
required to obtain required licenses or permits;

 

(s)         Recording and reporting to Owner and Development Consultant the
progress of the construction of the Development Work, which reports shall be
made on a monthly basis in accordance with Section 6.2;

 

(t)          Causing complete and accurate files, books of account and other
records of all development and construction costs and expenses of the
Development Work incurred by Owner to be prepared and maintained;

 

(u)         Cooperating in all respects with Owner, the Members of the Owner,
and their respective agents and representatives (including, without limitation,
Development Consultant) in connection with construction of the Project and the
performance of the Development Work; and

 

(v)         Performing generally such other acts and things as may be required
in accordance with this Agreement for the full and complete supervision and
coordination of the planning, design, development and construction of the
Development Work and advising and consulting with Owner and Development
Consultant with respect thereto.

 

No delegation by Developer of any of its obligations hereunder (except pursuant
to Owner-approved agreements with Specialists and Consultants) shall be
permitted without the prior written consent of Owner in its sole discretion and
no such delegation shall relieve Developer of any responsibility or liability
with respect to such obligations hereunder.

 

3.2.5         Completion of the Development Work. Developer hereby agrees to
diligently use its commercially reasonable efforts and shall devote sufficient
time and personnel to cause the Development Work to be completed in compliance
with the time parameters established therefor by Owner as herein provided and in
compliance with such contractual obligations of Owner, including obligations
under loan agreements, mortgages and leases, and to cause the construction of
those improvements approved by Owner within the Development Work to be completed
on or before the projected completion date of the Development Work (as
determined from the Project Development Schedule), in accordance with the
Development Budget (as the same may be revised as contemplated herein) for the
Development Work, and in compliance with applicable law and the Plans and
Specifications, to the extent the Owner has provided funds therefore to the
extent required under this Agreement, but in all instances, subject to delays
caused by Force Majeure, no later than twenty four (24) months as determined by
the issuance of a final certificate of occupancy for the Project, measured from
Effective Date.

 

 13 

 

 

3.3         Employees. Developer shall have in its employ at all times a
sufficient number of capable employees to enable Developer to properly perform
its duties and obligations under this Agreement including, without limitation,
managing, arranging, supervising and coordinating activities necessary to
achieve completion of the Development Work in accordance with the Project
Development Schedule. Except as expressly included in the Development Budget, or
as otherwise provided in Section 11.2 hereof, Developer shall be responsible out
of Developer’s own funds for all costs and expenses related to the employment of
such personnel. All persons employed by Developer in the performance of its
responsibilities hereunder shall be the employees of Developer and not of Owner
(provided that any independent contractors shall not be deemed employees of
either Developer or Owner), and shall be exclusively controlled by Developer and
not by Owner, and Owner shall have no liability, responsibility or authority
with respect thereto. The identity of the “Development Manager” and other key
personnel involved in the development of the Development Work are listed on
Exhibit E attached hereto (“Key Persons”) and by reference made a part hereof.

 

3.4         Information. Developer shall use reasonable efforts to keep Owner
and Development Consultant fully informed on an up-to-date basis of the progress
of the development, design and construction of any work to be accomplished in
connection with this Agreement, including (a) all scheduled meetings to be held
with governmental officials, (b) all meetings of the Development Work
construction team, which may include Owner and Development Consultant and the
contractors, architects and engineers engaged in connection therewith, and (c)
any defaults, or potential defaults, of any material nature under this Agreement
or any of the agreements entered into in connection with this Agreement
(including, without limitation, loan agreements, mortgages and leases). All
notices, Monthly Reports, documents and other such information required to be
delivered by Developer to Owner under this Agreement shall be delivered to the
parties set forth in Section 13.7 hereof.

 

3.5         Mechanic’s Liens. If any mechanic’s lien or other encumbrance shall
be filed against the Project or the Property or any portion thereof because of
any negligence or willful misconduct by Developer, whether or not arising from
the development of the Project or subsequent repair, maintenance, alteration or
otherwise, unless such lien shall be filed as a result of Owner’s breach of its
obligations hereunder or Owner's negligence or willful misconduct, Developer
shall, at its own cost and expense, cause the same to be discharged of record,
bonded over (as provided under applicable laws of the state in which the Project
is located and subject to any additional requirements of any Construction
Lender) and/or insured over (in form and amount as required by any Construction
Lender) by the title insurer for the benefit of Owner and/or any Construction
Lender, within thirty (30) days after the filing of any such mechanic’s lien or
such earlier period required under any applicable loan documents. So long as
Developer complies with the preceding sentence, Developer may contest any such
lien or encumbrance so long as such contest does not create an imminent danger
of foreclosure of such lien or encumbrance. If Developer fails to comply with
the foregoing provisions, Owner shall have the option, on ten (10) Business
Days’ prior notice to Developer, to discharge, bond or insure over any such
lien, charge, order or encumbrance, and Developer shall reimburse Owner for all
reasonable costs and expenses thereof, including reasonable attorneys’ fees and
costs (provided that Owner may, at its option, elect to offset such sums against
the next installment of the Development Fee that may be due and payable to
Developer under this Agreement).

 

 14 

 

 

3.6         Warranties and Guarantees. Developer shall secure in the name of
Owner all warranties and guarantees of the work by the Contractor, suppliers and
manufacturers of components of the Project (including using commercially
reasonable efforts to cause all Contractors and subcontractors to warrant their
work for twelve (12) months after final certificate of occupancy has been issued
and to obtain the right to assign such warranties to any subsequent owner of the
Property). Such warranties shall be assigned to Owner. After final completion of
the Project and during the period of time which any particular warranty
survives, Developer shall assist Owner with enforcing any warranties or
guarantees with respect to the Project upon request and shall be reimbursed for
its reasonable out-of-pocket costs in connection therewith. If there is an
opportunity to purchase extended warranties or guarantees from the Contractor or
any subcontractor, manufacturer or supplier with respect to the mechanical
systems, roof or structural components of the Project, Developer shall present
such opportunity to Owner promptly upon Developer being made aware of the
availability thereof. If Owner so elects, Developer shall purchase such extended
warranty or guaranty at Owner’s cost for Owner’s benefit and Owner shall
reimburse Developer for the cost of such extended warranty.

 

ARTICLE 4
DEVELOPMENT BUDGET

 

4.1         Implementation of Development Budget. Developer is hereby authorized
and directed to implement the Development Work in compliance with the
Development Budget and as otherwise provided in this Agreement. Developer may,
subject to the terms of this Agreement, make any expenditures and incur any
obligations provided for in the Development Budget, as it may be revised from
time to time as provided herein. Developer shall use prudence and diligence and
shall employ its commercially reasonable efforts to ensure that the actual costs
incurred for each Budget Category as set forth in the Development Budget shall
not exceed such category in the Development Budget. Developer shall advise Owner
in Monthly Reports if it appears that the total costs in any Budget Category
specified in the Development Budget is reasonably expected to exceed the amount
budgeted therefor. All expenses shall be charged to the proper Budget Category
in the Development Budget, and no expenses may be classified or reclassified for
the purpose of avoiding an excess in the budgeted amount of a Budget Category
without Owner’s prior written approval. The Developer shall be permitted to make
any reallocations among line items and/or to apply savings and contingency
amounts under the Development Budget without Owner’s prior approval to the
extent TriBridge Co-Invest 29, LLC has such rights in the LLC Agreement.
Developer shall secure Owner’s prior written approval before incurring and
paying any cost which exceeds the budgeted amount therefor in the Development
Budget.

 

4.2         Revision of Development Budget. If Developer at any time determines
that the Development Budget for the Development Work is not compatible with the
then-prevailing status of the Development Work and does not or is not reasonably
expected to adequately provide for the completion of the Development Work under
the remaining and unspent portion of the applicable categories of the
Development Budget, Developer shall promptly prepare and submit to Owner and
Development Consultant an appropriate revision of the Development Budget for
Owner’s consideration. Any such revision shall require the prior written
approval of Owner (not to be unreasonably withheld, conditioned or delayed) and
consent of the Construction Lender as provided in the Construction Loan
documents, and if Owner objects to any such revision or if any required
authorization from the Construction Lender has not been obtained, then the
Developer will not have the authority to incur any cost or expense reflected in
the proposed revision.

 

 15 

 

 

4.3         Emergencies. Notwithstanding any limitations herein provided, but
subject in all events to the terms of the Construction Loan, Developer may spend
funds in reasonable amounts or incur reasonable expenses on behalf of Owner in
circumstances which Developer reasonably and in good faith believes constitute
an Emergency (any circumstance in which immediate harm to person or property is
present an "Emergency"). Developer shall, in any case, notify Owner and
Development Consultant as soon as reasonably practicable, both orally and in
writing, of the existence of such Emergency, of the action taken by Developer
with respect thereto and the related cost thereof.

 

ARTICLE 5
AUTHORITY OF DEVELOPER

 

5.1         General Authority. Developer shall carry out and discharge the
responsibilities and obligations of Developer under this Agreement (including,
without limitation, all of the responsibilities imposed upon Developer under
Article 3 hereof); provided, however, that Developer shall have no right or
authority, express or implied, to commit or otherwise obligate Owner in any
manner whatsoever except to the extent specifically provided herein or otherwise
specifically authorized in writing by Owner or any agent or manager of Owner to
whom such approval authority may, from time to time, have been delegated.

 

5.2         Execution of Documents and Agreements. Owner agrees to review any
contracts or agreements submitted by Developer to Owner for Owner’s signature
and to execute any such contracts or agreements approved by Owner so as to not
cause any undue delay in the Project Development Schedule.

 

5.3         Certain Owner Approvals. Notwithstanding any provisions of this
Agreement (including, without limitation, Section 4.1 hereof), but without
limiting the other restrictions on Developer’s authority contained herein,
Developer shall not take any action, expend any sum, make any decision, give any
consent, approval or authorization, enter into any agreement or incur any
obligation with respect to any of the following matters unless and until the
same have been approved in writing by Owner (which approvals Owner shall grant
or withhold within three (3) Business Days after receipt of a written request,
provided that if any Construction Lender’s consent or approval is required
therefor under the Construction Loan documents or under the LLC Agreement, then
such three (3) Business Day period shall be tolled until any Construction
Lender’s or Owner's consent or approval, as the case may be, is granted):

 

(a)         Entering into any construction or architectural contracts or any
contract with any Specialists or Consultants or any other contract related to,
or in connection with, the Development Work or any amendments to such contracts,
or taking any action, omitting to take action or giving any notice, the taking,
omission or giving of which will (i) result in the release or discharge of any
party to any such contract, or (ii) consent to any other party to any contract
to assign or otherwise transfer its rights or obligations thereunder.

 

(b)         Authorizing the preparation of any architectural plans,
specifications and drawings which materially affect design of the Development
Work.

 

 16 

 

 

(c)         Subject to Section 3.2.3(b) of this Agreement, authorizing or
approving any proposed change in construction or in the Plans and Specifications
therefor as previously approved by Owner or in the cost thereof, or any other
change which would materially affect design, value or quality of the Development
Work.

 

(d)         Entering into or amending any agreement or other arrangement for the
furnishing to or by Owner of goods or services, to the extent Owner’s obligation
under such agreement or arrangement exceeds, in any calendar year, Thirty
Thousand Dollars ($30,000).

 

(e)         Commence, settle or otherwise compromise any litigation for or on
behalf of Owner.

 

(f)          Except as expressly provided in this Agreement, commit or otherwise
obligate Owner in any manner with any party including, without limitation, any
governmental authority, utility company, lender, tenant, Specialist or
Consultant, Contractor or Architect.

 

ARTICLE 6
ACCOUNTING AND REPORTS

 

6.1         Books of Account. Developer shall maintain or cause to be maintained
for a period of not less than two (2) years after the Completion Date of the
Development Work, proper and complete records and books of account which shall
fully and accurately reflect the planning, design, permitting, scheduling,
construction, leasing and completion of the Development Work. All entries to
such books of account shall be supported by sufficient documentation to permit
Owner, the Members of Owner, Development Consultant and any of their respective
auditors to ascertain that said entries are properly and accurately recorded.
Such books of account shall be located at Developer’s principal office and shall
be maintained in accordance with Developer's standard accounting methods
consistently applied. Developer shall keep vouchers, statements, receipted bills
and invoices and all other records covering all collections, if any,
disbursements and other data prior to final completion of construction. During
the requisite two (2) year period, at Owner’s request the originals of all such
accounts and records, including all correspondence, shall be delivered to Owner
without charge therefor. Records and accounts shall be maintained on a basis
sufficient to permit the preparation therefrom of financial statements in
accordance with generally accepted accounting principles and shall be adequate
to provide Owner, the Members of Owner and their respective representatives with
all financial information as may reasonably be needed by any of the foregoing.
Upon the expiration of the requisite two (2) year period or later, if Developer
seeks to destroy such records, Developer shall provide BR Investor and Owner
with the opportunity to copy or maintain the original records and accounts at no
additional cost. This Section 6.1 shall survive any termination of this
Agreement.

 

6.2         Monthly Reports. On a date to be specified by Owner for each
calendar month during the Development Period for the Development Work, Developer
shall prepare a “Draw Request,” a “Development Work Control Report” and a
“Monthly Financial Reporting Package” with respect to the Development Work, and
shall cause the same to be delivered to Owner and Development Consultant
certified by Developer as true, complete and correct (collectively, the “Monthly
Reports”).

 

 17 

 

 

6.2.1         Draw Request; Monthly Draw Package. The Draw Request for the month
shall include a Development Work cost summary spreadsheet which shall be a
static financial account of all costs incurred (hard and soft) substantially in
the form of the monthly draw package attached hereto as Exhibit F (as the same
may be modified by any requirements of any Construction Lender that is
disbursing such funds on behalf of Owner) and with which Developer shall submit
(or cause the Contractor to submit) AIA documents G 702 Application for Payment
(approved and notarized, where applicable, by the Architect) and G 703
Continuation Sheet for each direct contract in place, along with completed lien
waivers (the “Monthly Draw Package”) and statement of any funding required from
Owner.

 

6.2.2         Development Work Control Report. The Development Work Control
Report shall include an updated Project Development Schedule, and a comparison
of the amount of actual costs incurred as of the effective date of such report
to the budgeted costs as of such date, shown on a line item basis using the same
categories or line items set forth in the applicable Development Budget. The
Development Work Control Report shall also include information with respect to
the status of claims, contractor defaults, Force Majeure events or other such
problems encountered during the Development Period, and shall otherwise be in a
form and contain types of information satisfactory to Owner. Any written reports
received by Developer from the Contractor, Architect or the Specialists or
Consultants shall be shared with Owner upon Owner's written request.

 

6.2.3         Monthly Financial Reporting Package. The Monthly Financial
Reporting Package shall include the following statements: (i) a balance sheet as
of the twenty-fifth (25th) day of the preceding calendar month, (ii) the Draw
Request as of the twenty-fifth (25th) day of the preceding calendar month, (iii)
a reconciliation between the Draw Request and the Development Budget as of the
twenty-fifth (25th) day of the preceding calendar month, reflecting a comparison
of the amount of actual costs incurred as of such date to the budgeted costs as
set forth in the Development Budget and (iv) a monthly bank statement and
reconciliation. All documents shall be type written and shall not have any
handwritten changes to dollar values. Any handwritten changes of a non-dollar
nature shall be initialed and dated by the person who made the change. Each such
report shall be certified by an officer of Developer. Neither the giving of
notice by Developer to Owner of excess expenditures in any month nor the payment
of such excess expenditures, shall act to amend or otherwise modify the
Development Budget unless such modification is specifically approved by Owner in
writing. Developer shall provide the reports set forth in this Section 6.2.3 on
or before the twenty-fifth (25th) day of the month following the month for which
reporting is being provided.

 

 18 

 

 

6.3         Examination of Books and Records. Owner, the Members of Owner, and
their respective agents and representatives, at Owner’s expense, shall have the
right at all reasonable times during normal business hours and upon at least
twenty-four (24) hours’ advance notice, to audit, examine, and make copies of or
extracts from the books of account and records maintained by Developer with
respect to the Development Work. If Owner shall notify Developer of either
weaknesses in internal controls or errors in record keeping, Developer shall
correct such weaknesses and errors as soon as possible after they are disclosed
to Developer. Developer shall notify Owner in writing of the actions taken to
correct such weaknesses and errors. If any such audit shall disclose any
overpayment by Owner to Developer, written notice of such overpayment shall be
provided to Developer and the amount of such overpayment shall be promptly
reimbursed by Developer to Owner together with interest at the Prime Rate plus
one percent (1%) from the date of overpayment by Owner until the date repaid by
Developer. This Section 6.3 shall survive any termination of this Agreement.

 

6.4         REIT Compliance. Within fifteen (15) days of the end of each quarter
of each fiscal year of Venture, upon receipt of a written request therefor,
Developer shall cause to be furnished to Venture (or any member of Venture
making the request) such information as reasonably requested by such party, and
to the extent not readily available, which may be reasonably prepared by the
Developer at the expense of the requesting party, as is necessary for any such
party (whether a direct or indirect owner) to determine its qualification as a
Real Estate Investment Trust and its compliance with REIT Requirements (as
defined in the LLC Agreement) as shall be requested by the requesting party.
Further, the Developer shall cooperate in a reasonable manner at the request of
Venture (or any member of Venture making the request), at the expense of the
requesting party, to work in good faith with any designated accountants or
auditors of such requesting party or its affiliates so that such requesting
party or its affiliate is able to comply with any public reporting, attestation,
certification and other requirements under the Securities Exchange Act of 1934,
as amended, applicable to such entity, and to work in good faith with the
designated accountants or auditors of such requesting party or any of its
affiliates in connection therewith, including for purposes of testing internal
controls and procedures of such requesting party or its affiliates.

 

ARTICLE 7
DEVELOPMENT COSTS

 

7.1         Payment of Costs. Except as otherwise provided in this Agreement and
the LLC Agreement, all costs and expenses incurred in connection with the
development of the Development Work shall be the sole responsibility of Owner.

 

7.2         Method of Payment of Development Costs. On a date to be specified by
Owner for each month (in no event earlier than the 10th day of any month in
question), Developer shall deliver to Owner and Development Consultant the
Monthly Report detailing the Development Costs incurred prior to the
twenty-fifth (25th) day of the preceding month and the amounts that need to be
paid. Owner shall, subject to the provisions of Section 8.2 below, within
fifteen (15) calendar days (or such longer period as necessary to obtain
Construction Lender’s approval or consent and to obtain the corresponding
disbursement of loan proceeds under the Construction Loan, as applicable, or as
otherwise approved by Owner), advance the funds to Developer necessary for
payment and Developer shall promptly thereafter make such payments, or Owner may
elect to make such payments directly.

 

 19 

 

 

ARTICLE 8
OWNER’S FUNDS

 

8.1         Separate Accounts. Payments made by Owner (and the Construction
Lender under the Construction Loan, if applicable) pursuant to an approved
Monthly Report may be made, at Owner’s (or any such Construction Lender’s)
discretion, directly to the parties to whom payment is owed or may be made to an
account of Owner over which Developer has signature authority for further
disbursement to the Architect(s), Contractor, the Specialists and Consultants,
suppliers, tenants and other creditors. Such account or accounts shall be
subject to withdrawal only upon the signature or signatures of individuals
approved by Owner. Owner shall have the right at any time to terminate
Developer’s authority with respect to such accounts. Such account or accounts
shall be maintained by Owner in such financial institutions as may be selected
by Owner. All such funds shall be and shall remain the property of Owner and
shall be disbursed by Developer in payment of the obligations of Owner incurred
in connection with the development and construction of the Project and the
performance of the Development Work, or, subject to the provisions of Section
8.2 below, shall be disbursed to Owner at Owner’s request. Developer shall not
commingle Owner’s funds with the funds of any other Person and shall disburse
Owner’s funds only in accordance with Draw Requests approved by Owner and, if
applicable, the Construction Lender under the Construction Loan.

 

8.2         Owner’s Duty to Provide Funds. Except as otherwise provided herein,
Owner agrees that Owner will provide, as and when necessary, all such amounts as
are required to pay when due all current obligations of Owner in connection with
the development and construction of the Project and the performance of the
Development Work, including all obligations of Owner to Developer hereunder.
Lien waivers will be accepted not more than one (1) month in arrears. In
addition to the actual lien waivers, a “lien waiver summary spreadsheet” shall
be supplied by either Contractor or Developer such that a Development
Work-to-date review of lien waivers submitted can be reviewed. Developer shall
promptly notify Owner with a reasonably detailed explanation if there are
insufficient funds in the account described in Section 8.1 above. Provided
Developer has delivered the Monthly Draw Package in accordance with the
provisions of Article 7 and Owner and any applicable Construction Lender has
approved same, the Development Costs set forth in such Monthly Draw Package
shall be payable as provided in Section 7.2.

 

8.3         Investment of Owner’s Funds. If at any time there are in the bank
account or accounts established pursuant to Section 8.1 above, funds of Owner,
from whatever sources, temporarily exceeding the immediate cash needs of the
Development Work, Developer shall promptly advise Owner of the existence of such
excess funds, and Developer may (and at the direction of Owner shall) invest
such excess funds in such savings accounts, certificates of deposit, United
States Treasury obligations, commercial paper, money market accounts, repos, and
the like, as Owner shall direct, provided that the form of any such investment
shall be consistent with Developer’s need to be able to liquidate any such
investment to meet the cash needs of the Development Work from time to time. All
interest or other income resulting from such investment shall be the property of
Owner and shall be held and disbursed by Developer in accordance with this
Article 8.

 

 20 

 

 

ARTICLE 9
INDEMNITY; LIABILITY; PLANS

 

9.1         Indemnity of Owner. Developer hereby agrees to indemnify, defend and
hold harmless Owner and its respective officers, directors, shareholders,
partners, managers, members, parents, subsidiaries, trustees, beneficiaries,
investment advisors, licensees, agents, employees and successors and assigns
(each, an “Indemnified Party”), to the extent of any and all claims, demands,
losses, liabilities, actions, lawsuits and other proceedings, judgments and
awards, and costs and expenses (including without limitation reasonable and
actual attorneys’ fees and court costs incurred in connection with the
enforcement of this indemnity or otherwise), suffered or incurred by such
Indemnified Party to the extent of (i) fraud, gross negligence or willful
misconduct of Developer in connection with this Agreement or Developer’s
services or work hereunder, (ii) Developer acting outside the scope of its
duties or authority hereunder, (iii) any Event of Default, or (iv) any violation
by Developer of applicable law. Developer shall have the right to defend, and
shall defend, at its expense and by counsel of its own choosing (subject to the
applicable Indemnified Party’s approval of such counsel, not to be unreasonably
withheld), against any claim or liability to which the indemnity agreement set
forth in this Section 9.1 would apply. Any settlement of any such claim or
liability by Developer shall be subject to the reasonable approval of the
applicable Indemnified Party. The right of any Indemnified Party to be defended
hereunder, to defend or settle any such claim shall be limited to those cases
where Developer has failed or refused to defend after written notice to
Developer or to where any Indemnified Party to be defended hereunder reasonably
determines that a conflict of interest exists. Developer or Owner, as
applicable, shall regularly apprise the other of the status of all proceedings.

 

9.2         Survival of Indemnity. The provisions of Section 9.1 hereof shall
survive the completion of Developer’s services hereunder or any termination of
this Agreement.

 

9.3         No Obligation to Third Parties. Except as otherwise provided in
Section 9.1 hereof, none of the responsibilities and obligations of Developer or
Owner under this Agreement shall in any way or in any manner be deemed to create
any liability of Developer or Owner to, or any rights in, any Person other than
Owner or Developer.

 

9.4         Ownership of Plans. As between Owner and Developer, all plans,
drawings and specifications prepared for Owner pursuant to this Agreement shall
remain the property of Owner whether or not the Development Work is completed,
and Developer shall not make use of any of such plans, drawings or
specifications for any other Development Work or for any other purpose.

 

9.5         Nature of Developer’s Duties and Responsibilities. Owner hereby
acknowledges that Developer’s duties and responsibilities hereunder with respect
to the development and construction of the Project and the performance of the
Development Work consist only in managing, arranging, supervising and
coordinating the planning, design, permitting, scheduling, construction, and
completion of the Development Work and the performance of the other Development
Functions and duties under this Agreement which relate to the Development Work,
all in accordance with, and subject to the limitations of, the terms of this
Agreement; that Developer is not itself preparing any architectural or
engineering plans, designs, specifications or performing any construction
required for the development or completion of the Development Work; and that
Developer is not responsible for, and will not be liable for, any work, act,
omission, negligence, gross negligence or intentional misconduct of any other
party (other than parties affiliated with Developer) employed by Owner or
performing work for Owner in connection with the Development Work. Nothing in
this Section 9.5 shall be deemed to relieve Developer from any responsibility or
liability it may have for fraud, gross negligence, willful misconduct or a
breach by Developer of its obligations under this Agreement.

 

 21 

 

 

ARTICLE 10
INSURANCE

 

10.1         Insurance Requirements. Throughout the Term of this Agreement,
insurance with respect to the Development Work shall be carried and maintained
in force in accordance with the provisions contained in Exhibit G attached
hereto and incorporated herein by this reference, with the premiums and other
costs and expenses for such required insurance to be borne as provided in
Exhibit G attached hereto. A copy of a certificate of insurance in force, issued
by the insurer as provided in Exhibit G attached hereto, shall be delivered by
the party required to maintain such insurance to the other party on or before
the commencement of development activities on the Property, and with respect to
renewal or replacement policies, not less than thirty (30) calendar days prior
to the expiration of the policy being renewed or replaced.

 

10.2         Waiver of Subrogation. Each insurance policy maintained by Owner
and Developer with respect to the Development Work shall contain a waiver of
subrogation clause, so that no insurer shall have any claim over or against
Owner or Developer, as the case may be, by way of subrogation or otherwise, with
respect to any claims which are insured under any such policy.

 

ARTICLE 11
COMPENSATION OF DEVELOPER

 

11.1         Development Fee for the Development Work.

 

(a)         For and in consideration of the services rendered by Developer with
respect to the Development Work, Owner shall, subject to and in accordance with
the terms and provisions of this Agreement and the Construction Loan, pay to
Developer during each month of the Term, the Development Costs for the
applicable month together with the applicable monthly installment of the
Development Fee. The Development Fee shall be three percent (3%) of the total
Development Budget (less the Development Fee, land acquisition costs and any
financing fee or acquisition fee paid to Developer or its Affiliate).

 

 22 

 

 

(b)         The Development Fee shall be deemed earned and payable, subject to
any lender requirements under the Construction Loan, as follows: thirty percent
(30%) upon closing of the Construction Loan (the "30% Draw") with the balance
paid in equal monthly installments over the remainder of the Development Period
reflected in the Project Development Schedule, payable together with the
Development Costs for the applicable month in accordance with the provisions of
Section 7.2. Owner agrees to use commercially reasonable efforts to negotiate
terms in the Construction Loan documents to reflect the payment schedule set
forth in this Section 11.1(b). To the extent the Construction Loan provides for
a different schedule for the funding and payment of the Development Fee, the
payment provisions set forth herein shall be deemed automatically modified and
amended to comply with the terms of the Construction Loan, including any
modification to the timing of the payment of any unpaid amount of the
Development Fee not disbursed through the Monthly Draws under the Construction
Loan until Final Completion as provided for in the Construction Loan.
Notwithstanding the foregoing, until the closing of the Construction Loan,
Developer shall be entitled to take draws of the Development Fee in the
following manner:

 

1. On a monthly basis, Developer shall be entitled to draw an amount equal to
the full Development Fee divided by twenty-four (24) (the "Pre-Construction Loan
Closing Draw").

 

2. At such time as the Construction Loan closes, Developer shall be entitled to
draw for the 30% Draw less an amount equal to the sum of all Pre-Construction
Loan Closing Draws paid to Developer.

 

3. From and after the closing of the Construction Loan, the Developer shall be
entitled to draw the remaining unpaid portion of the Development Fee in monthly
installments over the course of the over the remainder of the Development Period
reflected in the Project Development Schedule, payable together with the
Development Costs for the applicable month in accordance with the provisions of
Section 7.2.

 

(c)         The Development Fee shall not exceed the amount listed in the
Development Budget annexed hereto as Exhibit D as the “Development Fee”, nor the
amount listed in the final Development Budget approved by Owner at the time of
the Construction Loan closing and commencement of construction, provided,
however, that if there is material change in the scope of the Development Work,
Developer and Owner shall negotiate in good faith to adjust, upward or downward,
as applicable the Development Fee to reflect the increase or decrease in the
Development Budget resulting from such change in scope.

 

11.2        Reimbursement of Advances. Developer shall not be required to
advance any of its own funds for the payment of any costs and expenses incurred
by or on behalf of Owner in connection with the Development Work, but if
Developer, pursuant to authority granted to Developer by Owner in writing,
advances Developer’s own funds in payment of any of such costs and expenses
covered by the Development Budget or that Developer is permitted to incur
hereunder, Owner agrees to reimburse Developer for such costs and expenses. The
amounts to be reimbursed by Owner to Developer pursuant to this Section 11.2
shall be paid monthly, within thirty (30) calendar days after receipt by Owner
of a bill therefor accompanied by supporting statements, invoices, documents or,
if such bill and supporting documentation is not available due to the nature of
the cost or expense incurred, an explanation in reasonable detail from Developer
of the costs and expenses to be reimbursed.

 

 23 

 

 

11.3         Late Payments. Any amounts or sums due from Owner to Developer
under this Agreement which are not paid when due (where such non-payment
continues for sixty (60) calendar days after written notice from Developer to
Owner specifying the payment Owner has failed to make) shall bear interest at
the Prime Rate plus one percent (1%) from the date such payment was due.

 

11.4         Duplicate Payments. Any particular fees payable or expenses or
costs reimbursed to Developer under this Agreement shall not be paid or
reimbursable to Developer or any Affiliate of Developer under any other
agreement, and any fees payable or expense or cost reimbursed to Developer or
any Affiliate of Developer under any other agreement shall not be paid or
reimbursed to Developer under this Agreement, it being the intention and
agreement of the parties that Developer and its Affiliates shall be paid or
reimbursed only once for any particular fee or reimbursable expense or cost.

 

ARTICLE 12
TERM AND TERMINATION

 

12.1         Term. The term of this Agreement (the “Term”) shall commence on the
date of this Agreement and shall continue until the date upon which Final
Completion is achieved, unless this Agreement is earlier terminated pursuant to
the provisions contained in this Agreement.

 

12.2         Intentionally Omitted.

 

12.3         Termination Upon Sale; Change in Control. This Agreement shall be
terminable by Owner upon written notice to Developer of (a) the sale by Owner of
all of its right, title and interest in and to the entire Property (including
any sale by assignment, foreclosure, deed in lieu of foreclosure, foreclosure or
sale of all of the ownership interests in Owner, or otherwise); or (b) the sale
by Owner of all of its right, title and interest in and to the entire Project
(including any sale by assignment, foreclosure, deed in lieu of foreclosure,
foreclosure or sale of all of the ownership interests in Owner, or otherwise),
(c) the sale or other transfer of the membership interest held by TriBridge
Co-Invest 29, LLC in Venture (other than to an affiliate thereof as permitted
under the LLC Agreement) or (d) any sale or transaction or series of
transactions which results in a TriBridge Change of Control, as defined in the
LLC Agreement.

 

12.4         Developer Default. Upon the happening of any Event of Default by
Developer, Owner shall have the absolute unconditional right, in addition to all
other rights and remedies available to Owner at law or in equity, to terminate
this Agreement by giving written notice of such termination to Developer. Any
one or more of the following events shall constitute an “Event of Default” by
Developer under this Agreement:

 

 24 

 

 

(a)         If Developer shall fail to observe, perform or comply with any term,
covenant, agreement or condition of this Agreement which is to be observed,
performed or complied with by Developer under the provisions of this Agreement,
and such failure shall continue uncured for thirty (30) calendar days after the
giving of written notice thereof by Owner to Developer specifying the nature of
such failure, unless such failure can be cured but is not susceptible of being
cured within said thirty (30) calendar day period, in which event such a failure
shall not constitute an Event of Default if Developer commences curative action
within said thirty (30) calendar day period, and thereafter prosecutes such
action to completion with all due diligence and dispatch and completes such cure
within one hundred fifty (150) calendar days after the giving of such notice;

 

(b)         If Developer shall make a general assignment for the benefit of
creditors;

 

(c)         If any petition shall be filed by or against Developer in any court,
whether or not pursuant to any statute of the United States or of any State, in
any bankruptcy, reorganization, dissolution, liquidation, composition,
extension, arrangement or insolvency proceedings, and Developer files, consents
to or directly or indirectly acquiesces to such petition;

(d)         If, in any proceeding, a receiver, trustee, liquidator or similar
court-appointed agent be appointed for all or a substantial portion of the
property or assets of Developer, and same shall not be discharged within thirty
(30) calendar days after such appointment;

 

(e)         If (i) Developer shall intentionally fail or willfully refuse, in
bad faith, to perform any of its duties or obligations hereunder, (ii) Developer
shall misappropriate any funds of Owner or the Construction Lender in the
possession or control of Developer (unless such misappropriation is caused by an
employee of Developer and such employee's employment is immediately terminated
and the misappropriated funds are restored within five (5) Business Days of such
misappropriation), (iii) Developer shall commit willful misconduct, gross
negligence or an act of fraud against Owner or otherwise in connection with the
Construction Loan, the Project or the Development Work, or (iv) if TriBridge
Co-Invest 29, LLC is removed as a "manager" of the Venture; or

 

(f)          Failure to achieve the Completion Date by the date of completion
required by Owner's Construction Lender under the applicable loan documents
governing Owner's Construction Loan, subject to the following sentence. Such
date shall be adjourned to the extent the failure to achieve the Completion Date
by such date is caused by Force Majeure and Developer promptly notifies Owner of
the delay arising from said Force Majeure, to the extent such failure is not
otherwise a default (i.e. beyond applicable grace periods, including, without
limitation, any applicable "force majeure" provisions) under the Construction
Loan.

 

 25 

 

 

12.5         Default of Owner. If Owner fails to comply with or perform in any
respect any of the material terms and provisions to be complied with or any of
the obligations to be performed by Owner under this Agreement, and such failure
continues uncured for a period of thirty (30) calendar days after written notice
to Owner specifying the nature of such default (or such longer period of time as
may be needed in the exercise by Owner of due diligence to effect a cure of any
non-monetary default), then Developer shall have the right, in addition to all
other rights and remedies available to Developer at law or in equity, at its
option, to terminate this Agreement by giving written notice thereof to Owner,
in which event Owner shall promptly pay to Developer, in cash, the sums payable
to Developer upon termination as provided in Section 12.6 hereof, and upon the
payment of such amounts, subject to Sections 3.6, 6.1, 6.3, 9.2 and 12.7 hereof,
Owner and Developer shall have no further rights, duties, liabilities or
obligations whatsoever under this Agreement (Developer hereby waiving all other
rights and remedies that may be available under applicable law).

 

12.6         Obligation for Fees and Expenses Upon Termination. Upon any
termination of this Agreement pursuant to Sections 12.3 or 12.5 herein, Owner
shall pay to Developer all amounts due to Developer as of the date of
termination pursuant to the terms of this Agreement (including, without
limitation, any earned but unpaid installments of the Development Fee), and upon
the payment of all such amounts payable under this Section, subject to Sections
3.6, 6.1, 6.3, 9.2 and 12.7 hereof, Owner and Developer shall have no further
rights, duties, liabilities or obligations whatsoever under this Agreement
(unless such termination is effective only as to a portion of the Development
Work). The foregoing notwithstanding, unpaid portions of the Development Fee
otherwise payable to Developer shall not be payable to Developer in the event
that this Agreement has terminated as a result of acts that are the subject of
Subsections (c) and (d) of Section 12.3 or if the Project is foreclosed or
transferred pursuant to a deed in lieu as a result of the acts or omissions of
Developer or its Affiliates.

 

12.7         Actions Upon Termination. Upon any termination of this Agreement,
Developer shall promptly account for and deliver to Owner any monies due Owner
under this Agreement, whether received before or after such termination, and
shall deliver to Owner or to such other Person as Owner shall designate in
writing, all materials, supplies, equipment, keys, contracts, documents and
books and records pertaining to this Agreement or the development of the
Property within the possession or control of Developer. Developer shall also
furnish all such information, take all such other action and shall cooperate
with Owner as Owner shall reasonably require in order to effectuate an orderly
and systematic termination of Developer’s duties and activities hereunder and an
orderly and systematic transfer of duties to Developer’s successor. This Section
12.7 of this Agreement shall survive any termination of this Agreement.

 

ARTICLE 13
MISCELLANEOUS

 

13.1         Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the state in which the Project is
located. Each party hereby consents to the exclusive venue and jurisdiction of
any state or federal court located within New York, waives personal service of
any and all process upon such party, consents to service of process by
registered mail directed to such party at the address stated in Section 13.7,
and acknowledges that service so made shall be deemed to be completed upon
actual delivery thereof (whether accepted or refused). In addition, each party
consents and agrees that venue of any action instituted under this Agreement or
any agreement executed in connection herewith shall be proper only in New York,
and each party hereby waives any objection to venue.

 

 26 

 

 

13.2         Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.

 

13.3         Entire Agreement. This Agreement contains the entire understanding
among the parties and supersedes any prior understanding and agreements between
them respecting the within subject matter, subject only to the LLC Agreement.
There are no representations, agreements, arrangements or understandings, oral
or written, between or among the parties hereto relating to the subject matter
of this Agreement which are not fully expressed herein.

 

13.4         Severability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application thereof to any Person or circumstance, shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.

 

13.5         Section Headings. The section headings are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope or intent of this Agreement or in any way affect this Agreement.

 

13.6         No Partnership; Competition. Owner shall not and does not by this
Agreement in any way or for any purpose become a partner of Developer in the
conduct of its business, or otherwise, or a joint venturer of or a member of a
joint enterprise with Developer, but rather Developer is and shall, for all
purposes of this Agreement and the development of the Development Work, be
deemed an “independent contractor” of Owner. It is expressly understood and
agreed by the parties hereto that either party may engage in any other business
or investment, including the ownership of, or investment in, real estate and the
development, operation, leasing and management of office, retail and residential
apartment units and buildings and that the other party hereto shall have no
rights in and to any such business or investment or the income or profit derived
therefrom.

 

13.7         Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered or sent, as the case may
be, by any of the following methods: (a) personal delivery with signed receipt;
(b) nationally recognized overnight commercial carrier or delivery service
providing a receipt of delivery; (c) registered or certified mail (with postage
prepaid and return receipt requested); or (d) by electronic mail, provided that
confirmation of delivery thereof is received and a confirmation copy is
delivered within one (1) Business Day thereafter by one of the methods set forth
in clauses (a), (b) or (c) of this Section 13.7. The effective date of any such
notice or other communication shall be deemed to be the earlier of (i) if
personally delivered, the date of delivery to the address of the party to
receive such notice; (ii) if delivered by overnight commercial carrier or
delivery service, one (1) Business Day following the receipt of such
communication by such carrier or service from the sender, as shown on the
sender’s delivery invoice from such carrier or service, as the case may be;
(iii) if mailed, three (3) Business Days after the date of posting as shown on
the sender’s registry or certification receipt; or (iv) if delivered by
electronic mail, upon the date of transmission (provided a notice of
transmission failure is not received by the sender (for avoidance of doubt, an
"automatic out-of office reply" shall not constitute a notice of transmission
failure), provided such additional notice is given as described in clause (d) of
this Section 13.7. Any reference herein to the date of receipt, delivery, or
giving, as the case may be, of any notice or other communication shall refer to
the date such communication becomes effective under the terms of this Section
13.7. The addresses for purposes of the giving of notices hereunder are:

 

 27 

 

 

  If to Developer:       TriBridge Residential Development, LLC   1575 Northside
Drive NW   Suite 200, Building 100   Atlanta, GA 30318   Attn: Bobby West  
Email: bobbyw@tribridgeres.com       With a copy to:       TriBridge Residential
Development, LLC   1575 Northside Drive NW   Suite 200, Building 100   Atlanta,
GA 30318   Attn: Katherine Mosley   Email: katherinem@tribridgeres.com      
With a copy to:       Nelson Mullins Riley & Scarborough LLP   201 17th Street
NW, Suite 1700   Atlanta, GA 30363   Attn:  Eric R. Wilensky   Email:
eric.wilensky@nelsonmullins.com       If to Owner:       TriBridge Residential,
LLC   1575 Northside Drive NW   Suite 200, Building 100   Atlanta, GA 30318  
Attn: Bobby West   Email: bobbyw@tribridgeres.com

 

 28 

 

 

  With a copy to:       Bluerock Real Estate, L.L.C.   712 Fifth Avenue   9th
Floor   New York, NY 10019   Attn: James Babb and Michael Konig, Esq.   Email:
jbabb@bluerockre.com and mkonig@bluerockre.com         and       Nelson Mullins
Riley & Scarborough LLP   201 17th Street NW, Suite 1700   Atlanta, GA 30363  
Attn:  Eric R. Wilensky   Email: eric.wilensky@nelsonmullins.com       and      
Kaplan Voekler Cunningham & Frank PLC   1401 East Cary Street   Richmond, VA
23219   Attn: Robert G. Boyle, Jr.   Email: rboyle@kv-legal.com

 

13.8         Assignment.

 

(a)         Except as otherwise provided in Section 13.8(b) below, neither party
hereto shall have the right to assign this Agreement or any of its rights
hereunder without the prior written consent of the other party, and any such
assignment in the absence of such written consent shall for all purposes be
deemed null and void.

 

(b)         Notwithstanding the provisions of Section 13.8(a) hereof, Owner
shall have the absolute right and privilege, at its sole option and in its sole
discretion, at any time and from time to time, to assign Owner’s rights and
interests under this Agreement, subject to the provisions hereof and all of the
rights of Developer hereunder, in whole or in part, to any Affiliate of Owner or
to any person or entity owning an interest in or participating with Owner in the
acquisition, ownership or development of all or any portion of the Property,
Project or Development Work. Owner may also assign this Agreement to a Lender as
collateral in connection with any related Construction Loan procured by Owner
and, in any such case, Developer will execute any Construction Lender required
documentation in connection therewith.

 

 29 

 

 

13.9         Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Whenever the terms “Owner” and “Developer” are used
herein, they shall be deemed to mean and include Owner and Developer and their
respective successors and permitted assigns in the same manner and to the same
extent as if specified each time said terms appear herein.

 

13.10         Estoppel Certificates. Each party hereto shall, from time to time,
upon not less than fifteen (15) calendar days notice from the other party,
execute and deliver to the other party a certificate stating that this Agreement
is unmodified and in full force and effect, or, if modified, that this Agreement
is in full force and effect as modified, and stating the modifications and
stating whether or not, to the best of the certifying party’s knowledge, the
other party is in default in any respect under this Agreement, and, if in
default, specifying the nature and character of such default.

 

13.11         Amendment. This Agreement may not be amended, altered or modified
except by an instrument in writing and signed by the parties hereto. The
foregoing notwithstanding, the Developer and Owner agree to modify and amend
this Agreement in the manner and to the extent reasonably required by any
Construction Lender (or any prospective lender) under the Construction Loan in
order to obtain the Construction Loan or in order to obtain satisfactory terms,
in Owner’s reasonable discretion, under the Construction Loan.

 

13.12         Construction. The parties agree that they have both participated
equally in the negotiation and preparation of this Agreement and no court
construing this Agreement or the rights of the parties hereunder shall be
prejudiced toward either party by reason of the rule of construction that a
document is to be construed more strictly against the party or parties who
prepared the same.

 

13.13         No Waiver. No waiver by either party of any default of any other
party or of any event, circumstance or condition permitting a party to terminate
this Agreement shall constitute a waiver of any other default of the other party
or of any other event, circumstance or condition, permitting such termination,
whether of the same or of any other nature or type and whether preceding,
concurrent or succeeding; and no failure on the part of either party to exercise
any right it may have by the terms hereof or by law upon the default of the
other party and no delay in the exercise of such right shall prevent the
exercise thereof by the non-defaulting party at any time when the other party
may continue to be so in default, and no such failure or delay and no waiver of
default shall operate as a waiver of any other default, or as a modification in
any respect of the provisions of this Agreement. The subsequent acceptance of
any payment or performance pursuant to this Agreement shall not constitute a
waiver of any preceding default by a defaulting party or of any preceding event,
circumstance or condition permitting termination hereunder, other than default
in the payment of the particular payment or the performance of the particular
matter so accepted, regardless of the non-defaulting party’s knowledge of the
preceding default or the preceding event, circumstance or condition, at the time
of accepting such payment or performance, nor shall the non-defaulting party’s
acceptance of such payment or performance after termination constitute a
reinstatement, extension or renewal of this Agreement or revocation of any
notice or other act by the non-defaulting party.

 

 30 

 

 

13.14         Attorneys’ Fees. Should any litigation be commenced between the
parties hereto or their representatives concerning any provision of this
Agreement or the rights and duties of any Person in relation thereto, the party
or parties prevailing in such litigation shall be entitled, in addition to such
other relief as may be granted, to an award of all actual attorneys’ fees and
costs incurred in such litigation, without regard to any schedule or rule of
court purporting to restrict such an award, including, without limitation,
actual attorneys’ fees, costs and expenses incurred in connection with (a)
enforcing, perfecting and executing such judgment, (b) post-judgment motions;
(c) contempt proceedings; (d) garnishment, levee, and debtor and third-party
examinations; (e) discovery; and (f) bankruptcy litigation.

 

13.15         Mutual Waivers of Jury Trial. Developer and Owner each hereby
expressly, irrevocably, fully and forever releases, waives and relinquishes any
and all rights to trial by jury in any claim, demand, action, suit, proceeding
or cause of action in which Developer or Owner is a party, which in any way
(directly or indirectly) arises out of, results from or relates to any of the
following, in either case whether now existing or hereafter arising and whether
based on contract or tort or any other legal basis: (a) this Agreement, any
past, present or future act, omission, conduct or activity with respect to this
Agreement; (b) any transaction, event or occurrence contemplated by this
Agreement; (c) the performance of any obligation or the exercise of any right
under this Agreement; or (d) the enforcement of this Agreement. Developer and
Owner each understands that trial by jury is a federal and state constitutional
right and Developer and Owner each acknowledge that it is their intent to waive
such rights herein. Developer and Owner each further acknowledge that the
consideration specified in this Agreement includes consideration for waivers of
trial by jury by Developer and Owner.

 

13.16         Equitable Remedies. Each party hereto shall, in addition to all
other rights provided herein or as may be provided by law, and subject to the
limitations set forth herein, be entitled to all equitable remedies including
those of specific performance and injunction, to enforce such party’s rights
hereunder.

 

13.17         Remedies Cumulative. Each right, power, and remedy provided for
herein or now or hereafter existing at law, in equity, by statute or otherwise
shall be cumulative and concurrent and shall be in addition to every other
right, power, or remedy provided for herein or now or hereafter existing at law,
in equity, by statute or otherwise, and the exercise or beginning of the
exercise or the forbearance of exercise by any party of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by such party of any or all of such other rights, powers or remedies.

 

[Signature Pages Follow]

 

 31 

 

 

IN WITNESS WHEREOF, Owner and Developer have caused this Agreement to be
executed on the day, month and year first above dated.

 

OWNER:       BR-TBR LAKE BOONE NC OWNER, LLC, a Delaware limited liability
company       By: /s/ Michael Konig    



Name: Michael Konig  



Title: Authorized Signatory  

 

[Signature Page to Development Agreement]

 

 

 

 

DEVELOPER:       TRIBRIDGE RESIDENTIAL DEVELOPMENT, LLC, a Georgia limited
liability company       By: /s/ Robert West  



Name: Robert West  



Title: Authorized Signatory  

 

[Signature Page to Development Agreement]

 

 

 

 

Schedule "A"

Legal Description

 

LOT 5

 

Beginning at the intersection of the common property line of Lot 2 and Lot 5 and
the proposed western right of way of Landmark drive for the Point of Beginning;
thence with said common property line North 90°00'00" West a distance of 206.82
feet to a point; thence South 42°51'56" West a distance of 53.07 feet to a
point; thence South 42°51'56" West a distance of 11.70 feet to a point; thence
South 90°00'00" West a distance of 167.04 feet to a point; thence North
90°00'00" West a distance of 148.75 feet to a point on the common property line
of Rex Hospital, Inc.; thence with said common property line North 02°02'27"
West a distance of 123.67 feet to a point; thence North 01°27'47" East a
distance of 67.99 feet to a point; thence North 01°46'30" East a distance of
229.73 feet to a point; thence leaving said common line North 89°41'51" East a
distance of 191.82 feet to a point; thence North 60°48'38" East a distance of
5.84 feet to a point; thence North 73°01'16" East a distance of 6.77 feet to a
point; thence North 89°12'09" East a distance of 3.91 feet to a point; thence
North 88°22'36" East a distance of 2.52 feet to a point; thence North 72°01'11"
East a distance of 7.90 feet to a point; thence North 71°41'16" East a distance
of 2.53 feet to a point; thence North 61°01'39" East a distance of 26.49 feet to
a point; thence North 37°58'10" East a distance of 13.14 feet to a point; thence
North 44°40'07" East a distance of 1.30 feet to a point; thence North 66°56'39"
East a distance of 8.53 feet to a point; thence North 88°37'38" East a distance
of 19.21 feet to a point; thence North 59°35'06" East a distance of 43.12 feet
to a point; thence North 88°42'05" East a distance of 29.61 feet to a point;
thence North 69°11'56" East a distance of 11.97 feet to a point; thence North
58°48'14" East a distance of 6.44 feet to a point; thence North 54°24'57" East a
distance of 8.12 feet to a point; thence North 60°36'33" East a distance of
32.51 feet to a point; thence North 38°25'21" East a distance of 4.45 feet to a
point; thence North 24°19'31" East a distance of 7.67 feet to a point; thence
South 83°46'51" East a distance of 9.55 feet to a point; thence North 83°26'13"
East a distance of 21.80 feet to a point; thence North 82°45'29" East a distance
of 16.12 feet to a point; thence North 74°15'03" East a distance of 2.78 feet to
a point; thence North 51°04'07" East a distance of 15.01 feet to a point; thence
North 89°50'43" East a distance of 12.92 feet to a point; thence South 54°59'54"
East a distance of 17.05 feet to a point; thence South 18°25'25" East a distance
of 5.90 feet to a point; thence South 05°29'37" West a distance of 8.08 feet to
a point; thence South 43°32'19" East a distance of 7.58 feet to a point; thence
North 77°37'40" East a distance of 3.09 feet to a point; thence North 70°21'51"
East a distance of 11.09 feet to a point; thence North 81°04'41" East a distance
of 12.50 feet to a point; thence North 76°21'01" East a distance of 18.23 feet
to a point; thence North 79°21'31" East a distance of 39.37 feet to a point;
thence South 02°48'05" West a distance of 58.07 feet to a point; thence South
87°13'57" East a distance of 5.00 feet to a point on the proposed western right
of way of Landmark Drive; thence with said proposed right of way South 02°46'03"
West a distance of 416.99 feet to the Point of Beginning, containing 258,505
square feet or 5.93 acres.

 

 A-1 

 

 

LOT 6

 

Beginning at the intersection of the common property line of Lot 1 and Lot 6 and
the proposed eastern right of way of Landmark Drive for the Point of Beginning;
thence with said proposed right of way North 02°46'03" East a distance of 344.92
feet to a point; thence leaving said proposed right South 87°13'57" East a
distance of 5.00 feet to a point; thence North 02°46'03" East a distance of
70.52 feet to a point; thence South 87°00'00" East a distance of 139.41 feet to
a point on the common property line of Meredith Partners LLC.; thence with said
common property line South 02°47'30" West a distance of 415.46 feet to a point
on the common property line of Lot 1; thence with said common property line
North 87°00'00" West a distance of 144.24 feet to the Point of Beginning,
containing 59,607 square feet or 1.37 acres.

 

 A-2 

 

 

EXHIBIT A

 

BUDGET CATEGORIES

 

Purchase Price

Closing Costs

Project Feasibility Costs

Design Costs

Legal Costs

Real Estate Taxes

Insurance Costs

Financing Costs

Government Costs

Misc. Direct Costs

Construction Costs (to include specifically):

·Lumber

·Copper

·Steel

·concrete

·drywall

·FF&E Costs

 

Lease-Up Period Operating Costs

Capitalized Development Fee

Development Contingency

Marketing Costs

 

 A-3 

 

 

EXHIBIT B

 

DESCRIPTION OF THE DEVELOPMENT WORK

 

1.Acquisition of the Property;

 

2.Engineering and Design,

 

3.Permits, approvals and entitlements,

 

4.Demolition of existing buildings

 

5.Construction of Project, and

 

6.Delivery/Turnover of units to Property Manager.

 

 B-1 

 

 

EXHIBIT C

 

PLANS AND SPECIFICATIONS

 

[see attached]

 

 C-1 

 

 

EXHIBIT D

 

DEVELOPMENT BUDGET

 

[tex10-6pg39.jpg]

 

 D-1 

 

 

EXHIBIT E

 

KEY PERSONS

 

[tex10-6pg40a.jpg]

 

[tex10-6pg40b.jpg]

 

 E-1 

 

 

EXHIBIT F

 

SAMPLE MONTHLY DRAW PACKAGE

 

[see attached]

 

 F-1 

 

 

EXHIBIT G

 

INSURANCE REQUIREMENTS

 

[To be attached upon Closing of Construction Loan, but in all events shall
include applicable worker’s compensation coverage, which Developer shall cause
to be carried by the Contractor]

 

 G-1 

 